DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
41 in Figure 2
33 in Figure 4
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In re claim 6, the limitation “the central line” in line 2 lacks sufficient antecedent basis. Line 1 recites “the tube has an interior centerline” so should line 2 instead read “the centerline” or is it referring to another line which is central to the tube? 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Parras (US 2011/0264314) in view of Ng et al. (US 2018/0120227) in view of Alan et al. (GB 2401330). 
In re claim 1, Parras discloses an unmanned aerial vehicle (FIG. 2: 100) comprising:
a platform (104 and 110), the platform formed with an opening (160) therein providing access to an interior of the platform (160 provides access to area inside 104) from an exterior of the platform (area outside 104); 
an altimeter ([0038]: “ground proximity sensor comprises a dynamic pressure sensor”; FIG. 2: 150) mounted in the interior of the platform (150 mounted inside 104); and 
a vent (opening of 164) mounted within the opening of the platform (opening of 164 mounted within 160 of 104) providing a channel (internal channel of 164) configured to allow air to move from the exterior of the platform to the interior of the platform ([0038]) 
Parras lacks:
a vent … preventing ambient water from traveling through an entire length of the channel.
Ng discloses a drone (FIG. 1: 53) with a vent (FIG. 2: 115, 117, 119) providing a channel (channel between successive 117) for air flow (arrow) preventing ambient water from traveling through an entire length of the channel ([0015]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vent of Parras such that it includes louvers which prevent ambient water from traveling through an entire length of the channel, as taught by Ng, because in situations where sensitive electrical equipment is required to be responsive to atmospheric pressure, it is necessary that it is protected by a vented enclosure which can exclude foreign matter such as water from entering the enclosure to prevent damage to the equipment (Page 1 of Alan). 
Such a modification yields wherein the channel of the vent of Parras is “preventing ambient water from traveling through an entire length of the channel.”
In re claim 2, Parras discloses wherein the opening is formed in a bottom (FIG. 2: 158) of the unmanned aerial vehicle (160 is formed in 158). 
In re claim 3, Parras discloses wherein the vent comprises a tube ([0038]; exterior of 164) disposed in the opening (exterior of 164 is disposed in 160). 
In re claim 4, Parras lacks:
wherein the vent further comprises at least a first louver extending within the tube; and at least a second louver extending within the tube; the first louver and second louver defining the channel.  
Ng teaches wherein the vent further comprises at least a first louver (FIG. 2: 117 on the right side of 119) extending within the tube (117 on the right side extends within 119); and at least a second louver (117 on the left side of 119) extending within the tube (117 on the left side extends within 119); the first louver and second louver defining the channel (channel made by 117 on right side and 117 on left side in 119).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vent of Parras such that it has first and second louvers extending within the tube and defining the channel, as taught by Ng, because louvers allow air to enter the vent while preventing water from entering the sensor ([0015] of Ng). 
Such a modification would yield the vent on the UAV of Parras comprises “at least a first louver extending within the tube; and at least a second louver extending within the tube; the first louver and second louver defining the channel.”
In re claim 5, Parras lacks: 
wherein at least one of the first louver and second louver is angled away from a top of the platform 
Ng teaches wherein at least one of the first louver and second louver is angled away from a top of the platform (FIG. 3: first and second louvers angled away from top of 141; FIG. 1: housing of 55 (141) coupled under 53).   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vent of Parras such that it has first and second louvers angled away from a top of the platform, as taught by Ng, because see discussion above (In re claim 4). 
Such a modification would yield wherein the vent on the UAV of Parras has “at least one of the first louver and second louver is angled away from a top of the platform.”
In re claim 6, Parras lacks: 
wherein the tube has an interior centerline, the first louver extends from an interior sidewall of the tube across the central line, and the second louver extends from an interior sidewall of the tube across the centerline. 
Ng teaches wherein the tube has an interior centerline (FIG. 2: centerline of 119), the first louver extends from an interior sidewall of the tube across the central line (117 on the right side extends from the interior right side of 119 across the centerline of 119), and the second louver extends from an interior sidewall of the tube across the centerline (117 on the left side extends from the interior left side of 119 across the centerline of 119).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vent of Parras such that it has first and second louvers which extend from an interior sidewall of the tube across the centerline, as taught by Ng, because see discussion above (In re claim 4). 
Such a modification would yield wherein the tube in the vent of Parras has “an interior centerline, the first louver extends from an interior sidewall of the tube across the central line, and the second louver extends from an interior sidewall of the tube across the centerline.”

Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Parras (US 2011/0264314) in view of Dengler (CA 2871506) in view of Alan et al. (GB 2401330).
In re claim 1, Parras discloses an unmanned aerial vehicle (FIG. 2: 100) comprising:
a platform (104 and 110), the platform formed with an opening (160) therein providing access to an interior of the platform (160 provides access to area inside 104) from an exterior of the platform (area outside 104); 
an altimeter ([0038]: “ground proximity sensor comprises a dynamic pressure sensor”; FIG. 2: 150) mounted in the interior of the platform (150 mounted inside 104); and 
a vent (opening of 164) mounted within the opening of the platform (opening of 164 mounted within 160 of 104) providing a channel (internal channel of 164) configured to allow air to move from the exterior of the platform to the interior of the platform ([0038])
Parras lacks:
a vent … preventing ambient water from traveling through an entire length of the channel.
Dengler discloses a vent (FIG. 1: 50) on a vehicle (FIG.1) for an electrical component (30) which is mounted within an opening (40) of a platform (25) providing a channel (FIG. 2: 160) configured to allow air to move from an exterior of the housing to an interior of the housing (Page 7, lines 12-18) and preventing ambient water from traveling through an entire length of the channel (Page 1, lines 21-28). The vent has an inner cap (FIG. 4 and 6: 140) which extends into the interior of the platform (FIG. 2: 140 extends into interior of 25), cover section (FIG. 4 and 6: 50) and flange section (FIG. 2: 70; FIG. 4: inner section directly next to 50; FIG. 6: circular striped section connected to 50) which extend from the exterior of the platform (FIG. 4: 70 and 50 extend from exterior of 25). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vent of Parras such that it includes an inner cap, cover section and flange section which prevents ambient water from traveling through an entire length of the channel, as taught by Dengler, because in situations where sensitive electrical equipment is required to be responsive to atmospheric pressure, it is necessary that it is protected by a vented enclosure which can exclude foreign matter such as water from entering the enclosure to prevent damage to the equipment (Page 1 of Alan). 
Such a modification yields wherein the channel of the vent of Parras is “preventing ambient water from traveling through an entire length of the channel.”
In re claim 2, Parras discloses wherein the opening is formed in a bottom (FIG. 2: 158) of the unmanned aerial vehicle (160 is formed in 158). 
In re claim 7, the proposed system as discussed above (In re claim 1), yields wherein:
the tube (tube of Parras including an inner cap, cover section and flange section motivated by Dengler) includes a first portion (tube of Parras with an inner cap motivated by Dengler) and a second portion (tube of Parras with a flange section motivated by Dengler), the first portion extending into an interior of the platform (tube of Parras with an inner cap extending into interior of the platform motivated by Dengler) and the second 4840-0373-4963.16Attorney Docket No. 14820-4090USportion extending from the exterior of the platform (tube of Parras with a flange section extending from the exterior of the platform motivated by Dengler), and a cross sectional area of the second portion being less than a cross sectional area of the first portion (tube of Parras with a flange section that is less in cross sectional area from the inner cap motivated by Dengler). 
Conclusion
See PTO-892 for Notice of References Cited. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY MARIE KOPP whose telephone number is (571)272-6509. The examiner can normally be reached M-F 7:30am-5:00pm. First Friday off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY MARIE KOPP/Examiner, Art Unit 4145                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747